DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. 
3.	The prior office actions are incorporated herein by reference, in particular, the observations with respect to the claim language and response to previously presented arguments.
4. 	Claims 1, 3, 7, 10 – 12, 16, 19 – 20  have been amended. No new matter has been introduced.
5. 	Claims 21 – 24 are new. 
6.	Claims 2, 4 – 6, 8, 13 – 15, 17 have been cancelled. 
7.	Pending claims include claims 1, 3, 7, 9 – 12, 16 and 18 - 24 (renumbered as claims 1 - 15).
Response to Arguments
Applicant' s arguments filed 01/26/2022, with respect to the rejection(s) of claim(s) 1, 3, 7, 9 – 12, 16 and 18 - 24 have been fully considered.  The previous rejection has been withdrawn.
Allowable Subject Matter

1.	Claims 1, 3, 7, 9 – 12, 16 and 18 - 24 (renumbered as claims 1 - 15) are allowed. The Applicant's arguments along with the amendments to the most recent set of claims submitted on 01/26/2022 are considered persuasive in their entirety. 

 	“… obtaining, by the first terminal device, information of a sidelink reference signal according to the SCI, wherein the SCI comprises a first indication field used for indicating the first terminal device to determine resource indication information of the sidelink reference signal, wherein the resource indication information of the sidelink reference signal is used for indicating at least one of a time domain resource or a frequency domain resource for the sidelink reference signal, and wherein, in response to the resource indication information of the sidelink reference signal comprising frequency domain start position indication information of the sidelink reference signal but not frequency domain length information of the sidelink reference signal, the frequency domain length information of the sidelink reference signal is determined based on pre-configured information or information configured by a network device.”
	None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Rinehart can be reached on 572-272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463